Title: To John Adams from Charles Francis Adams, 26 July 1815
From: Adams, Charles Francis
To: Adams, John


				
					Dear Grandpapa
					London 26 July 1815
				
				I have recieved your letter of the 6 of May, 1815 I was very glad to hear that you were very well. I have been to a gentlemans house by the name of Mr. Clarkson; we stayed three days: there were 5 young ladies and a young gentleman namely, Anna Clarkson, Sophia Clarkson, Mary Clarkson, Louisa, and Emma. Mr. Clarkson is the brother of the famous Mr. Clarkson, that wrote the book upon Quakers. I do not know if you have read it. I like Paris a great deal better than London! Napoleon, is has surrendered himself to Capt. Maitland, of the Bellorophon. Nobody knows what is to become of him.Offer my duty to Grandmama, and love to all the family. And believe me ever, your dutiful & and affectit Grandson,
				
					Charles Francis Adams
				
				
			